FILED

JAN 1 1 2011

Clerk. u.s. mmr ia. g
Courts for the D|iirtct ofllli)llxilriilc)la

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JOHANNES WEBER,
Plaintiff,

v. Civil Action No.

11 0061

UNITED STATES OF AMERICA, et al.,

£g/€§S/\_/§§/§/

Defendants.
MEMORANDUM OPINION

This matter comes before the Court upon review of plaintiffs application for leave to
proceed in forma pauperis and pro se complaint. The application will be granted but the
complaint will be dismissed.

Plaintiff, a Gerrnan citizen, has a criminal history which includes a l995 conviction on
three counts of wire fraud and a 2001 conviction on one count of obstructing justice in violation
of 18 U.S.C. § 1503. Compl. at 4; see United States v. Weber, 320 F.3d 1047 (9th Cir. 2003)
(affirrning conviction of obstructing justice and 84-month incarceration, and a consecutive 24-
month incarceration for violating terms of supervised release). According to plaintiff, the
presentence investigative report ("PSI") prepared in 1995 includes "many criminal matters which
[plaintift] was never convicted of or charged with in the United States, including . . . minor
driving offen[s]es . . . that had been expunged and minor offen[s]es involving public
drunkenness, . . . [and] non~payment [of] hotel bills." Compl. at 4. lt appears that the PSI had
been shared with Interpol and with law enforcement agencies abroad, which prompted "lnterpol
London [to] issue[] a blue notice" in December 2000 and which thwarted his attempt to become a

permanent resident of New Zealand . Id. at 6. Plaintiff contends that he was unlawfully

convicted and wrongfully imprisoned in 2001, and that the defendants conspired "to violate the
criminal laws of the United States of America (perjury) and [plaintiff’ s] constitutional and civil
rights to a fair trial." Compl. at 3. Relying on the Alien Tort Statute ("ATS"), see 28 U.S.C. §
1350, plaintiff "demands damages from the United States government in the sum of $25,000,000
. . . [f]or lost income, false imprisonment, . . . kidnapping, [and] human rights violations."
Compl. at ll.

The Court will dismiss plaintiff’ s complaint because it fails to state a claim upon which
relief can be granted. "[T]he [ATS] . . . provides no substantive rights that could be the subject
of any claimed violation." Harbury v. Hayden, 444 F. Supp. 2d 19, 38 (D.D.C. 2006), ajf’a', 522
F.2d 413 (D.C. Cir. 2008), cert. denz`ea’, 129 S.Ct. 195 (2008); see Sosa v. Alvarez~Machaz`n, 542
U.S. 692 (2004) (declining to expand the jurisdiction conferred by the ATS on federal courts "as
authority for the creation of a new cause of action for torts in violation of international law"); see
Al-Zahrani v. Rumsfeld, 684 F. Supp. 2d 103, 116 (D.D.C. 2010) ("Consistent with Sosa and its
progeny, the Court concludes that the ATS is not a violable statute for purposes of the Westall
Act statutory exception."). Even if plaintiff had articulated a legally cognizable tort, he cannot
show that the United States has waived its sovereign immunity for such a claim. See ]na’ustrz`a
Panij?cadora, S.A. v. United States, 957 F.2d 886, 887 (D.C. Cir. 1992) (stating that the ATS
"itself does not provide a waiver of sovereign immunity"); Al-Aulaqi v. Obama, No. 10-1469,
2010 WL 4941958 (D.D.C. Dec. 7, 2010).

An Order accompanies this Memorandum Opinion.

%M~/»iit/

, United States District Judge
DATE: (1/(3.»1¢0